Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
31, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00103-CR


                     BRYAN SCOTT CAVETT, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 452nd District Court
                         McCulloch County, Texas
                        Trial Court Cause No. 6132


                          MEMORANDUM OPINION

      Appellant Bryan Scott Cavett has signed and filed a written request to
withdraw his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.
      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.



                                                   PER CURIAM



Panel consists of Bourliot, Hassan, and Poissant
Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2